IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

AT NASHVILLE
KAYLA GORE; L.G.;and K.N., )
)
Plaintiffs, )
)
V. ) No. 3:19-cv-00328
)
WILLIAM BYRON LEE, in his official —_)
capacity as Governor of the State of ) Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her ) Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the _)
Tennessee Department of Health, )
)
Defendants. )

 

DECLARATION OF EDWARD GRAY BISHOP

 

My name is Edward Gray Bishop, I am over the age of eighteen and competent to testify
to the matters set out below based on personal knowledge and experience as the Tennessee State
Registrar and the Director of the Division of Vital Records and Statistics, Tennessee Department
of Health. Therefore, I declare as follows:

a. The Tennessee Vital Statistics Birth Data Element Layout used by the Tennessee
Department of Health to record information contains over 416 data elements. The
information recorded is extensive and ranges from the date of birth to the parents’
educational level to the congenital anomalies of the infant.

b. The information contained in the Tennessee Vital Statistics Birth Data Element
Layout forms the basis of the historical birth record of the child, as well as the
Tennessee Department of Health Certificate of Live Birth.

c. Tennessee birth certificates merely record the sex of the child as reported at birth.

Case 3:19-cv-00328 Document 88-6 Filed 05/15/20 Page 1 of 2 PagelD #: 1340
d. Amendments of minor errors on birth certificates during the first year are
permitted in accordance with Tenn. Comp. R. & Regs. 1200-07-01-.10(1).

e. Creating additional ways in which Tennessee’s birth records can be modified,
particularly without a statutory scheme in place to regulate and track such

modifications, heightens the potential for fraud and illegality.

I declare under penalty of perjury that the foregoing is true and correct.

This /Yiay of May, 2020.
had be kSish2

Edward Gray Bishop f

Case 3:19-cv-00328 Document 88-6 Filed 05/15/20 Page 2 of 2 PagelD #: 1341
